DETAILED ACTION
This Office Action is in response to Applicant’s Amendment filed on 01/18/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority Date 
This application claims priority of U.S. Provisional Application Ser. No. 61/839,736, filed Jun. 26, 2013 and is designated as a continuation-in-part of U.S. application Ser. No. 13/684,521, filed Nov. 24, 2012, which is a continuation of U.S. application Ser. No. 12/712,182, filed Feb. 24, 2010, now U.S. Pat. No. 8,316,862, with U.S. application Ser. No. 12/712,182 also claiming priority to U.S. Provisional Patent Application Ser. No. 61/155,223, filed Feb. 25, 2009. Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. However, Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
Priority to prior-filed U.S. Application Ser. No. 12/712,182
The current (14/316,482) application is designated as a continuation-in-part of U.S. application Ser. No. 13/684,521, filed Nov. 24, 2012, which is a continuation of U.S. application Ser. No. 12/712,182, filed Feb. 24, 2010, now U.S. Pat. No. 8,316,862 i.e. in other words, the current (14/316,482) application is essentially a continuation-in-part of …U.S. application Ser. No. 12/712,182, filed Feb. 24, 2010, now U.S. Pat. No. 8,316,862. The disclosure of the prior-filed application, Application No.12/712,182 , fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. More specifically, 12/712,182 , fails to provide adequate support in the manner required by 35 U.S.C. 112(a) for claims 1, 2, 5-8, 10-12, 14, 16, 17 of this application. Instant application claims 1, 2, 5-8, 10-12, 14, 16, 17 require method steps or device features narrowly tailored for treatment of the patient eye by placing an agent in or on an eye of the patient (See bold text claims limitations in claim 1 and claim 11 below). The disclosure of the prior-filed application, Application No. 12/712,182, very briefly in one instance (para. [0028]) mentions the term eye disease and contemplates potential use in a futuristic way (“will be used”) to treat “diseases, e.g., heart failure, coronary artery disease, cancer, ear and eye disease, skin infections, etc.” without any specifics or details on device feature and method steps necessary to implement the claimed invention ( para. [0028] “It is contemplated that certain embodiments of the device, method, and system will be used to treat or direct therapeutic agents to treat diseases, e.g., heart failure, coronary artery disease, cancer, ear and eye disease, skin infections, etc.” (emphasis added)). 
Further, the current (14/316,482) application claims contains subject matter which was not described in the specification of the prior-filed application, Application No.12/712,182, in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the 12/712,182 application was filed, had possession of 
Additionally, the current (14/316,482) application claims contains subject matter which was not described in the specification of the prior-filed application, Application No.12/712,182  in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification of the prior-filed application, Application No.12/712,182 does not teach those skilled in the art how to make and use the full scope of the invention claimed in 14/316,482 without ‘undue experimentation’. The specification of the prior-filed application, Application No.12/712,182 does not provide a reasonable amount of direction or guidance for experimentation to derive current (14/316,482) application claims subject matter. The Applicant in prior-filed application, Application No.12/712,182 has not conveyed enough information for one of ordinary skill in the art to make and/or use the claimed invention without undue experimentation. For these reasons, the current (14/316,482) application claims are deemed to contain subject matter which was not described in the specification of the prior-filed application, Application No.12/712,182  in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
In summary, consequently, the disclosure of the prior-filed application, Application No.12/712,182 , is very insufficient and fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for any of the claims of this application.  Accordingly, claims 1, 2, 5-8, 10-12, 14, 16, 17 are not entitled to the benefit of the prior application 12/712,182.
Priority to prior-filed U.S. application Ser. No. 13/684,521
The current (14/316,482) application is designated as a continuation-in-part of U.S. application Ser. No. 13/684,521, filed Nov. 24, 2012. The disclosure of the prior-filed application, Application No. 13/684,521, also fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. More specifically, 13/684,521, fails to provide adequate support in the manner required by 35 U.S.C. 112(a) for claims 1, 2, 5-8, 10-12, 14, 16, 17 of this application. Instant application claims 1, 2, 5-8, 10-12, 14, 16, 17 require method steps or device features narrowly tailored for treatment of the patient eye by placing an agent in or on an eye of the patient (See bold text claims limitations in claim 1 and claim 11 below). The disclosure of the prior-filed application, Application No. 13/684,521, very briefly in one instance (para. [0028]) mentions the term eye disease and contemplates potential use in a futuristic way (“will be used”) to treat “diseases, e.g., heart failure, coronary artery disease, cancer, ear and eye disease, skin infections, etc.” without any specifics or details on device feature and method steps necessary to implement the claimed invention ( para. [0028] “It is contemplated that certain embodiments of the device, method, and system will be used to treat or direct therapeutic agents to treat diseases, e.g., heart failure, coronary artery disease, cancer, ear and eye disease, skin infections, etc.” (emphasis added)). 
Further, the current (14/316,482) application claims contains subject matter which was not described in the specification of the prior-filed application, Application No. 13/684,521 in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the 13/684,521 application was filed, had possession of the claimed invention. The specification of the prior-filed application, Application 13/684,521 
Additionally, the current (14/316,482) application claims contains subject matter which was not described in the specification of the prior-filed application, Application No. 13/684,521  in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification of the prior-filed application, Application No. 13/684,521 does not teach those skilled in the art how to make and use the full scope of the invention claimed in 14/316,482 without ‘undue experimentation’. The specification of the prior-filed application, Application No. 13/684,521 does not provide a reasonable amount of direction or guidance for experimentation to derive current (14/316,482) application claims subject matter. The Applicant in prior-filed application, Application No. 13/684,521 has not conveyed enough information for one of ordinary skill in the art to make and/or use the claimed invention without undue experimentation. For these reasons, the current (14/316,482) application claims contains subject matter which was not described in the specification of the prior-filed application, Application No. 13/684,521 in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
In summary, the disclosure of the prior-filed application, Application No. 13/684,521, is very insufficient and fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for any of the claims of this application.  Accordingly, claims 1, 2, 5-8, 10-12, 14, 16, 17 are not entitled to the benefit of the prior application 13/684,521.
Instant Application 14/316,482 claims as currently amended are shown below with emphasis added in in bold text to indicate lack of sufficient support in either of the prior-filed application Applicants are claiming priority to:
1.    (Currently Amended) A method for treating an eye disease in a subject by pushing an agent to a treatment site, the method comprising:
(a)    providing, by a delivery device, a magnetic field;
(b)    placing, by the delivery device, the agent locally on an eye of the subject;
(c)    positioning, the delivery device proximal to the eye of the subject; and
(d)    pushing, by the delivery device, the agent, wherein the agent is pushed to the treatment site within the eye, wherein an effective amount of the agent is pushed into the eye by the magnetic field to the treatment site.


11.    (Currently Amended) A method to decrease eye trauma in a subject while treating an eye disease  in an eye of the subject, the method comprising:
 (a)generating, by a delivery device, a magnetic field using a plurality of magnetic elements, wherein the plurality of magnetic elements includes a first magnetic element having a first magnetization and produces a first magnetic field and a second magnetic element having a second magnetization and produces a second magnetic field; the first magnetic field and the second magnetic field overlap to create a combined field and a node that is a local magnetic field strength minimum;
(b)    placing, by the delivery device,  an agent locally in the eye of the subject;
(c)    placing, the delivery device proximal to the subject; and
(d)    pushing, by the delivery device, the agent using a magnetic force, wherein the exterior of the eye is materially intact during the treatment.

More particularly, the claim limitations in independent Claim 1 and 11 above in bold text do not have support in either of the prior-filed application 13/684,521 or 12/712,182.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed limitation of a delivery device that provides both a magnetic field as well as places agent locally on an eye of the subject  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification Objection
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the currently claimed limitation of a delivery device that provides both a magnetic field as well as places agent locally on an eye of the subject as in currently amended claim 1 and 11 lacks antecedent basis in the specification as originally filed.
Claim Objection
Following claims  are objected to because of the following informalities:  
Claim 1 lines 7-8  “wherein the agent is pushed to the treatment site within the eye, wherein an effective amount of the agent is pushed into the eye by the magnetic field to the treatment site” needs to be corrected for duplicating subject-matter.  A suggested correction is – 
Claim 14 lines 1-3 “wherein the delivery device comprises a plurality of magnetic elements in which at least two magnetizations are arranged at an angle” needs to be corrected. A suggested correction  is -- wherein the delivery device comprises a plurality of magnetic elements in which magnetizations of at least two magnetic elements 
Appropriate correction is required.
Claim Rejections - 35 USC § 112 (d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 10 is  rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In this case claim 10 limitation “placing the agent onto the outside surface of the eye” essentially duplicates claim 1 line 4 “placing… the agent locally on an eye” and does not appear to further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, 
Claim Rejections - 35 USC § 112 (a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 2, 5-8, 10-12, 14, 16, 17  are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.
Claim 1 and claim 11 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. More specifically, each of claim 1 ( see claim 1 (a) and (b) ) and claim 11 ( see claim 11 limitation (a) and (b) ) as currently amended recite a delivery device that provides both a magnetic field as well as places agent locally on or in an eye of the subject as in currently amended claim 1 and 11. The specification as originally filed (see at least fig. 2, 4, 6A, [0021-0022], [0037], [0039], [0048]) disclose use of two distinct and different delivery device one for magnetic field and the other for agent (see at least [0021] “the magnetic device 10 is capable of directing or applying a force 25 on magnetic, magnetically responsive, or magnetizable therapeutic agents 100 …the magnetic therapeutic agents (e.g. nano-particles coated with or containing a drug/therapy to be delivered to the vitreous humor or retina) would be placed in a gel on the surface of the eye or as a fluid 
Dependent claims 2, 5-8, 10, 12, 14, 16, 17  and when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 112(a) because the additional recited limitations fail to cure the 35 U.S.C. 112(a) issue in their respective base claims. Consequently, dependent 2, 5-8, 10, 12, 14, 16, 17   are also rejected under 35 U.S.C. 112(a) based on their direct/indirect dependency on their respective base claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5-8, 10-12, 14, 16, 17  are rejected under 35 U.S.C. 103(a) as being unpatentable over Shapiro, Benjamin et al. (Pub. No.: US 20100212676 A1, hereinafter referred to as “Shapiro”) in view of Goldberg; Jeffrey L. et al. (Pub. No.: US 20150238357 A1, hereinafter referred to as “Goldberg”)  and further in view of Farone; William A. et al. (Pub. No.: US 20090093669 A1, hereinafter referred to as “Farone”).
As per independent Claim 1, Shapiro discloses a method for treating an eye disease in a subject by pushing an agent to a treatment site (Shapiro in at least abstract, fig. 1-3, [0002], [0005-0006], [0015], [0018], [0020-0021], [0027-0028], [0031-0032], [0038]  for example discloses subject-matter. More specifically, Shapiro in at least fig. 1, [0006], [0027-0028] for example discloses a method for treating tissue disease in a subject by pushing an agent to a treatment site 
(a)    providing, by a delivery device, a magnetic field (Shapiro in at least fig. 1, [0015], [0025], [0031], [0038] for example discloses providing, by a delivery device 10, a magnetic field. See Shapiro  at least [0015] “device…magnets”; [0025] “The plurality of magnets …Any non-magnetic enclosure can be utilized to position the magnets with the appropriate relative angle”;  [0031] “device… encapsulate…magnets in a polymer resin material”; [0038] “magnetic field generator”);
(b)    placing the agent locally on the target tissue of the subject (Shapiro’s disclosure in at least fig. 1, [0015] discloses placing the agent on the Tissue (T) such as skin using a fluid/gel solution and in [0032] discloses agent can be applied topically and then delivered to the targeted site (T). See at least Shapiro [0015] “magnetically directing the agent (or therapeutics) associated with magnetic particles (e.g. with Fe.sub.3O.sub.4 cores), which includes nano-particles, involves an arrangement of magnets 12 …to direct magnetic-particle formulations or agents 20 from a fluid/gel solution applied … on the surface near the targeted site…”; [0032] “agent should be magnetic or magnetizable (that is associated with magnetic materials.. the agent can be applied topically and then delivered to the targeted site”);
(c)    positioning, the delivery device proximal to the target tissue of the subject (Shapiro in at least fig. 1, [0006], [0015], [0026-0028] discloses  positioning, the delivery device proximal to the target tissue (T) of the subject. See at least Shapiro [0015] “the device with its plurality of magnets or magnetic elements can, for example, direct the agent from the fluid/gel solution to the target site… active agents, e.g. in particles, can be applied away from a target site … and the device can "push" or apply a force (F) on the particles to the target site (T).”); and

wherein the agent is pushed to the treatment site within the target tissue (Shapiro in at least fig. 1, [0015], [0020-0021],  [0026-0028], [0037] discloses wherein the agent is pushed to the treatment site within the target tissue (T)), wherein an effective amount of the agent is pushed by the magnetic field to the treatment site (Shapiro in at least fig. 1, [0015], [0021], [0026-0028], [0037] discloses an effective amount of the agent 20 is pushed by the magnetic field into the target tissue (T). See at least Shapiro [0015] “active agents, e.g. in particles, can be applied away from a target site (e.g. skin on the body) and the device can "push" or apply a force (F) on the particles to the target site (T).”; [0021] “the combined magnetic field from two magnets placed at exemplary angles and the resulting forces spread outward from the local minimum. This region can be shaped, e.g. flattened and widened, to provide an effective force over a desired region, e.g. a region that includes the fluid/gel solution area”).
Shapiro briefly mentions the term eye disease but does not explicitly disclose the specific patient eye disease treatment related method steps.
However, in an analogous, magnetically guided eye tissue targeted therapeutics delivery field of endeavor,  Goldberg discloses a method for treating an eye disease in a subject by pushing an agent to a treatment site (Goldberg in at least abstract, fig. 4-6, 9-10, [0005], [0007], [0022-0023], [0027], [0029], [0038], [0042], [0044], [0052-0053], [0057-0060] for example discloses subject-matter. More specifically Goldberg in at least fig. 4, [0007], [0022], [0027], [0038], [0053] for example discloses a method for treating an eye disease in a subject by pushing an agent to a treatment site. See at least Goldberg [0007] “methods of treatment, which comprise 
(a)    providing, by a delivery device, a magnetic field ( Goldberg in at least fig. 4, [0005-0006], [0029] for example discloses providing, by a delivery device, a magnetic field. See at least Goldberg [0005] “magnetic eye shields that comprise a magnet. When worn by a patient, the magnetic eye shields are configured to generate an intraocular magnetic field of sufficient magnitude and direction to move a magnetic therapeutic and/or diagnostic agent positioned inside the eye to a target tissue within the eye. In some embodiments, the magnetic eye shield is selected from eye patches, or eyeglasses and goggles, among other possibilities”);
(b)    placing  the agent locally on an eye of the subject (Goldberg in at least [0007], [0023], [0027], [0038], [0060] for example discloses placing  the agent locally on an eye of the subject vi surface application. See at least Goldberg  [0023] “external magnetic eye shields are provided which are adapted to preferentially position magnetic … therapeutic agents which are placed within the eye of a subject”; [0038] “eye shields that generate an intraocular magnetic field that is sufficient to physically direct a magnetic therapeutic …agent (e.g., a ferromagnetic material, ferrimagnetic material, etc.) positioned inside of the eye (e.g., placed in the eye by a patient or health care provider via surface application, …to one or more target tissues within the eye.”; [0060] “a typical procedure, a magnetic therapeutic … agent is introduced into the eye, for example, by …surface application”.);
(c)    positioning, the delivery device proximal to the eye of the subject (Goldberg in fig. 4, [0005], [0007], [0028]  for example discloses positioning, the delivery device 210 proximal to the eye of the subject); and

One of ordinary skill in the art would have been motivated to combine Shapiro with Goldberg because both teach non-invasive treatments using external magnetic components that guide magnetic particle associated agents to target tissue using magnetic force fields (Shapiro, [0005-0006]; Goldberg, abstract) and thus are analogous to the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method  of non-invasively treating using external magnetic components that guide magnetic particle associated agents to target tissue via magnetic force fields as taught by Shapiro, with method steps that are fine-tuned and customized to treat eye diseases or disorders, as taught by Goldberg. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because Shapiro in [0028] contemplates that certain embodiments of the Shapiro’s device, method, and system could be used to treat or direct therapeutic agents to treat eye disease. However, Shapiro does not provide detailed and enabling structures or method steps that explicitly disclose or extend Shapiro system to treat eye disease. Goldberg in [0002-0003] discloses desirability of non-invasive magnetic procedures and devices 
		The combination of Shapiro and Goldberg as a whole does not explicitly disclose providing, by a delivery device, a magnetic field; and placing, by the same delivery device, the agent locally on an target tissue of the subject.
		However, in an analogous magnetically guided tissue targeted therapeutics delivery field of endeavor,  Farone discloses a method for treating a target tissue disease in a subject by pushing an agent to a treatment site (Farone in at least abstract, fig. 19-21, 23, [0004], [0012-0015], [0020], [0028], [0090], [0092-0093], [0097], [0099], [0100-0102] for example discloses relevant subject-matter. More specifically, Farone in at least abstract, fig. 20-21, 23, [0013], [0028] for example discloses   a method for treating a target tissue disease in a subject by pushing an agent to a treatment site. See at least Farone [0013] “a method for administering … various drugs, pharmaceuticals, salts and prodrugs thereof. The-apparatus provides a magnet array of alternating polarity in which the magnetic poles are separated by a predetermined distance to provide an effective magnetic sphere of influence of the magnetic field at the desired site of action from the magnetic fields of all adjacent poles…the tissue permeable drug formulation is positioned on the mucous membrane or dermal layer at the site of action and the magnetic apparatus is positioned adjacent to the drug formulation such that the magnetic sphere of influence of the magnetic field moves the drug into and through the mucous or dermal layer”), the method comprising:

		(c)positioning, the delivery device, proximal to the target tissue of the subject (Farone, in at least fig. 20-21, 23, [0013] [0093] for example discloses positioning, the delivery device, proximal to the target tissue of the subject as shown in fig. 23. See at least Farone [0013] “the magnetic apparatus is positioned adjacent to the drug formulation such that the magnetic sphere of influence of the magnetic field moves the drug into and through the mucous or dermal layer”)
		(d)    pushing, by the delivery device, the agent, wherein an effective amount of the agent is pushed into the treatment site by the magnetic field (Farone in at least fig. 20-21, 23 [0092-0093] for example discloses pushing, by the delivery device (fig. 21, 23), the agent, wherein an effective amount of the agent is pushed into the treatment site by the magnetic field as shown in fig. 23. See at least Farone [0092-0093] “method … controls the transdermal rate of movement of chemicals by controlling the magnitude and direction of the magnetic … fields 
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery devices used in the method  of non-invasively treating using external magnetic components that guide magnetic particle associated agents to target tissue via magnetic force fields of Shapiro, as modified with Goldberg, by combining the magnetic delivery and agent delivery functionality into a single delivery device as disclosed by Farone. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of magnetically guiding and facilitating transdermal delivery of therapeutic drugs to the target tissue (Farone, abstract, [0004]) using a single delivery device that conveniently delivers agent as well as focuses and concentrates the drug at the active site via the associated magnet component of delivery device  .

As per dependent Claim 2, the combination of Shapiro, Goldberg and Farone  as a whole further discloses method wherein the agent is magnetic, superparamagnetic, ferrimagnetic, ferromagnetic, or paramagnetic (Shapiro in at least [0015], [0026], [0032-0033]).

As per dependent Claim 5, the combination of Shapiro, Goldberg and Farone  as a whole further discloses method wherein the agent is in a carrier and the carrier is biodegradable (Shapiro in at least [0003], [0037] for example discloses therapeutic agent carriers and micelle carriers i.e. biodegradable carriers. Also see Farone [0099] “glycerol” which is biodegradable).

As per dependent Claim 6, the combination of Shapiro, Goldberg and Farone  as a whole further discloses method wherein the agent is magnetic, magnetizable, and magnetically responsive (Shapiro in at least [0015], [0026], [0032-0033]).

As per dependent Claim 7, the combination of Shapiro, Goldberg and Farone  as a whole further discloses method wherein the delivery device comprises a plurality of magnetic elements in which at least two magnetic elements are arranged at an angle with respect to each other (Shapiro in at least fig. 1, 3, [0005], [0015-0016],[0018],[0021] discloses wherein the device 10 comprises a plurality of magnetic elements 12 in which  two magnetic elements 12 are arranged at an angle with respect to each other).

As per dependent Claim 8, the combination of Shapiro, Goldberg and Farone  as a whole further discloses method wherein the delivery device comprises a plurality of magnetic elements in which magnetization of at least two magnetic elements are arranged at an angle with respect to each other (Shapiro in at least fig. 1-3, [0005], [0015-0016], [0018], [0021] discloses the delivery device 10 comprises a plurality of magnetic elements 12 in which magnetization of at least two magnetic elements 12 are arranged at an angle with respect to each other).

As per dependent Claim 10, the combination of Shapiro, Goldberg and Farone  as a whole further discloses method further comprising the step of placing the agent onto the outside surface of the eye (Goldberg in at least [0038], [0060] for example discloses  placing the agent onto the outside surface of the eye 10 of the subject via surface application. See at least Goldberg [0038] “eye shields that generate an intraocular magnetic field that is sufficient to physically direct a magnetic therapeutic and/or diagnostic agent (e.g., a ferromagnetic material, 

As per independent Claim 11, Shapiro discloses a method to decrease eye trauma in a subject (Shapiro in at least abstract, fig. 1-3, [0002], [0005-0006], [0015], [0018], [0020-0021], [0027-0028], [0031-0032], [0038]  for example discloses subject-matter. More specifically, Shapiro in at least fig. 1, [0006], [0027-0028] for example discloses a method for treating tissue disease in a patient subject and contemplates potential use to treat “diseases, e.g., … eye disease, skin infections, etc.” which reads on the “decrease eye trauma” as recited in the preamble), the method comprising:
 (a)generating, by a delivery device, a magnetic field using a plurality of magnetic elements (Shapiro in at least fig. 1, [0015], [0031], [0038] for example discloses generating, by a delivery device 10, a magnetic field using a plurality of magnetic elements. See Shapiro  at least [0015] “device…magnets”; [0025] “The plurality of magnets …Any non-magnetic enclosure can be utilized to position the magnets with the appropriate relative angle”;  [0031] “device… encapsulate…magnets in a polymer resin material”; [0038] “magnetic field generator” ),

(b)    placing an agent locally in the target tissue of the subject (Shapiro’s disclosure in at least fig. 1, [0015] discloses placing an agent locally in contact with  the Tissue (T) of the subject such as skin using a fluid/gel solution and in [0032] discloses agent can be applied topically i.e. locally in contact with the target tissue and then delivered to the targeted site (T). See at least Shapiro [0015] “magnetically directing the agent (or therapeutics) associated with magnetic 
(c)    placing, the delivery device proximal to the subject (Shapiro in at least fig. 1, [0006], [0015], [0026-0028] discloses placing, the delivery device proximal to the subject. See at least Shapiro [0015] “the device with its plurality of magnets or magnetic elements can, for example, direct the agent from the fluid/gel solution to the target site… active agents, e.g. in particles, can be applied away from a target site … and the device can "push" or apply a force (F) on the particles to the target site (T).”  ); and 
(d)    pushing, by the delivery device, the agent using a magnetic force, wherein the exterior of the target tissue is materially intact during the treatment (Shapiro in at least fig. 1 [0015], [0024], [0027-0028], [0037]  for example discloses pushing, by the delivery device 10, the agent using a magnetic force ([0015], [0021], [0026-0028]), wherein the exterior of the target tissue is materially intact during the treatment (see fig. 1, [0028]). See at least Shapiro [0015] “active agents, e.g. in particles, can be applied away from a target site (e.g. skin on the body) and the device can "push" or apply a force (F) on the particles to the target site (T).”).
Shapiro briefly mentions the term eye disease but does not explicitly disclose the specific patient eye trauma treatment related method steps.
However, in an analogous, magnetically guided eye tissue targeted therapeutics delivery field of endeavor,  Goldberg discloses a method to decrease eye trauma in a subject while treating an eye disease  in an eye of the subject (Goldberg in at least abstract, fig. 4-6, 9-10, [0005], [0007], [0022-0023], [0027], [0029], [0038], [0042], [0044], [0052-0053], [0057-0060] for 
 (a) generating, by a delivery device, a magnetic field using a plurality of magnetic elements (Goldberg in at least [0005-0006], [0029] for example discloses generating, by a delivery device, a magnetic field using a plurality of magnetic elements. See at least Goldberg [0029] “generate a magnetic field having a desired magnitude and direction, the magnetic eye shields of the present disclosure are provided with one or more suitable magnets”), 
(b)    placing an agent locally in the eye of the subject (Goldberg in at least [0007], [0023], [0027], [0038], [0060] for example discloses placing  the agent locally in the eye of the subject. See at least Goldberg  [0023] “external magnetic eye shields are provided which are adapted to preferentially position magnetic … therapeutic agents which are placed within the eye of a subject”; [0038] “eye shields that generate an intraocular magnetic field that is sufficient to physically direct a magnetic therapeutic …agent (e.g., a ferromagnetic material, ferrimagnetic material, etc.) positioned inside of the eye (e.g., placed in the eye by a patient or health care provider via surface application, infusion, injection… etc.) to one or more target tissues within the eye.”; [0060] “a typical procedure, a magnetic … agent is introduced into the eye”.);
(c)    placing, the delivery device proximal to the subject (Goldberg in fig. 4, [0005], [0007], [0028]  for example discloses placing, the delivery device 210 proximal to the subject); and
(d)    pushing, by the delivery device, the agent using a magnetic force, wherein the exterior of the eye is materially intact during the treatment (Goldberg in at least fig. 4, [0005], [0007], [0023], [0029], [0038], [0044] for example discloses pushing, by the delivery device 210, 
One of ordinary skill in the art would have been motivated to combine Shapiro with Goldberg because both teach non-invasive treatments using external magnetic components that guide magnetic particle associated agents to target tissue using magnetic force fields (Shapiro, [0005-0006]; Goldberg, abstract) and thus are analogous to the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method  of non-invasively treating using external magnetic components that guide magnetic particle associated agents to target tissue via magnetic force fields as taught by Shapiro, with method steps that are fine-tuned and customized to treat eye diseases or disorders, as taught by Goldberg. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because Shapiro in [0028] contemplates that certain embodiments of the Shapiro’s device, method, and system could be used to treat or direct therapeutic agents to treat eye disease. However, Shapiro does not provide detailed and enabling structures or method steps that explicitly disclose or extend Shapiro system to treat eye disease. Goldberg in [0002-0003] discloses desirability of non-invasive magnetic procedures and devices that guide in-vivo magnetic therapeutic agents to treat eye diseases and in [0005] discloses devices and methods directed to magnetic eye shields comprising magnets that address such eye disorders. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because the magnetic eye shield when worn by a patient generates an intraocular magnetic field of sufficient magnitude and direction to move a magnetic therapeutic agent positioned on or in the eye to a target tissue within the eye, thereby non-invasively treating the eye disease (Goldberg, [0005]).

		However, in an analogous magnetically guided tissue targeted therapeutics delivery field of endeavor,  Farone discloses a method to decrease tissue trauma in a subject ( Farone in at least abstract, fig. 19-21, 23, [0004], [0012-0015], [0020], [0028], [0090], [0092-0093], [0097], [0099], [0100-0102] for example discloses relevant subject-matter. More specifically, Farone in at least abstract, fig. 20-21, 23, [0013], [0028] for example discloses a method to decrease tissue trauma in a subject. See at least Farone [0013] “a method for administering … various drugs, pharmaceuticals, salts and prodrugs thereof. The-apparatus provides a magnet array of alternating polarity in which the magnetic poles are separated by a predetermined distance to provide an effective magnetic sphere of influence of the magnetic field at the desired site of action from the magnetic fields of all adjacent poles…the tissue permeable drug formulation is positioned on the mucous membrane or dermal layer at the site of action and the magnetic apparatus is positioned adjacent to the drug formulation such that the magnetic sphere of influence of the magnetic field moves the drug into and through the mucous or dermal layer”; [0028]” treat diseases, injuries, pain, undesirable symptoms, and improve or maintain health”), the method comprising:
		 (a)generating, by a delivery device, a magnetic field using a plurality of magnetic elements, (b) placing, by the delivery device,  an agent locally in the target tissue of the subject (Farone in at least fig. 20-21, 23 [0092-0093], [0097], [0099-0102] for example discloses generating, by a delivery device (fig. 21), a magnetic field using a plurality of magnetic elements, (b) placing, by the delivery device (fig. 21, 23),  an agent within the med pad 22 locally in the target tissue of the subject. See at least Farone [0097] “magnitude of the magnetic field is matched to the magnetic dipole moment … and the magnetization of the chemical to increase the 
		(c)    placing, the delivery device proximal to the subject (Farone, in at least fig. 20-21, 23, [0013] [0093] for example discloses placing, the delivery device proximal to the subject. See at least Farone [0013] “the magnetic apparatus is positioned adjacent to the drug formulation such that the magnetic sphere of influence of the magnetic field moves the drug into and through the mucous or dermal layer”); and
		(d)    pushing, by the delivery device, the agent using a magnetic force, wherein the exterior of the target tissue is materially intact during the treatment (Farone in at least fig. 20-21, 23 [0092-0093] for example discloses pushing, by the delivery device (fig. 21, 23), the agent using a magnetic force, wherein the exterior of the target tissue is materially intact during the treatment as shown in fig. 23. See at least Farone [0092-0093] “method … controls the transdermal rate of movement of chemicals by controlling the magnitude and direction of the magnetic … fields respectively…The direction of the magnetic field augmented movement is controlled by placing the magnet (or magnets when multipolar magnets such as quadrapolar magnet array are used) above the chemical with the plane of the surface of the magnets perpendicular to the desired direction of movement.”).
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery devices used in the method  of non-

As per dependent Claim 12, the combination of Shapiro, Goldberg and Farone  as a whole further discloses method wherein the agent is placed on the exterior of the eye, and the exterior of the eye is the sclera, cornea, iris, pupil, or lens (Goldberg in at least fig. 4, fig. 7, [0038], [0057-0060] for example discloses the agent is placed on the exterior of the eye 10, and the exterior of the eye 10 is the sclera, cornea, iris, pupil, or lens. See at least Goldberg [0038] “eye shields that generate an intraocular magnetic field that is sufficient to physically direct a magnetic therapeutic and/or diagnostic agent (e.g., a ferromagnetic material, ferrimagnetic material, etc.) positioned inside of the eye (e.g., placed in the eye by a patient or health care provider via surface application, …to one or more target tissues within the eye.”; Goldberg [0060] “a typical procedure, a magnetic therapeutic and/or diagnostic agent is introduced into the eye, for example, by …surface application”. Further, Shapiro’s disclosure in at least fig. 1, [0015] placing the agent onto the outside of the Tissue (T) such as skin and in [0032] disclosing agent can be applied topically and then delivered to the targeted site.).

As per dependent Claim 14, the combination of Shapiro, Goldberg and Farone  as a whole further discloses method wherein the delivery device comprises a plurality of magnetic elements in which at least two magnetizations are arranged at an angle (Shapiro in at least fig. 1-3, [0005], [0015-0016], [0018], [0021] discloses the delivery device 10 comprises a plurality of magnetic elements 12 in which at least two magnetizations are arranged at an angle).

As per dependent Claim 16, the combination of Shapiro, Goldberg and Farone  as a whole further discloses method wherein the agent is placed  mechanically into the eye and the delivery device pushes the agent to a  desired location (Goldberg in at least fig. 4, [0005], [0007], [0023], [0029], [0038], [0044] for example discloses wherein the agent is placed  mechanically into the eye and  the delivery device pushes the agent to a  desired location. See at least Goldberg [0038] “eye shields that generate an intraocular magnetic field that is sufficient to physically direct a magnetic therapeutic … agent (e.g., a ferromagnetic material, ferrimagnetic material, etc.) positioned inside of the eye (e.g., placed in the eye by a patient or health care provider via surface application, infusion, injection… etc.) to one or more target tissues within the eye”).

As per dependent Claim 17, the combination of Shapiro, Goldberg and Farone  as a whole further discloses method wherein the agent is placed on the eye, the agent permeates into the eye (Goldberg in at least [0038], [0060] for example discloses the magnetic therapeutic agent is placed on the eye  10 via surface application. See Goldberg [0038] “eye shields that generate an intraocular magnetic field that is sufficient to physically direct a magnetic therapeutic … agent (e.g., a ferromagnetic material, ferrimagnetic material, etc.) positioned inside of the eye (e.g., placed in the eye by a patient or health care provider via surface application, …to one or more target tissues within the eye.”; Goldberg [0060] “a typical procedure, a magnetic therapeutic … .

Response to Amendment
 According to the Amendment, filed 01/18/2022, the status of the claims is as follows:
Claims 1, 7, 8, 10, 11, 14, 16, 17 are currently amended; 
Claims 2, 5, 6, 12 are previously presented; and
Claims 3, 4, 9, 13, 15, 18-23 are cancelled.
By the current amendment, as a result, claims 1, 2, 5-8, 10-12, 14, 16, 17  are now pending in this application and are being examined on the merits.
Response to Arguments
Issues Raised and Arguments/Remarks to Rejections/Objections Not Based On Prior Art presented in Applicant Arguments/Remarks dated 05/26/2021, 02/08/2021 and 01/18/2022.   
The Examiner agrees with the Applicant, and in light of the amendments/arguments, withdraws the following non prior art related objections/rejections raised in Office Action 
Issues Raised and Arguments/Remarks to Rejections Based On Prior Art presented in Applicant Arguments/Remarks dated 05/26/2021, 02/08/2021 and 01/18/2022 where Applicant’s’ remarks inter alia that: 
I. Priority[Ia] Applicant has amended the claims to render it clearly that the claims are explicitly supported in Shapiro, which means that Shapiro provides support for the claim elements of the pending application.

[Ib] Even if the application has been designated as a continuation-in-part, the materials that have support in the parent application are entitled to the parent’s priority date. In this case, the prior application disclosed eye applications and directing material therein. As such, claims 1 and 11 are entitled to priority.
II. 35 USC §103
[IIa] Claims 1, 2,5-8, 10-12, 14, and 16-17 were rejected under 35 U.S.C. §1003 as being obvious over US Patent Publication No. 20100212676 to Shapiro ("Shapiro") with one or more references. Because these claims as amended are entitled to priority from Shapiro, the pending claims cannot be obvious or anticipated by Shapiro alone or in combination with other prior art. Because the pending claims properly have priority on U.S. Application No. 12/712,182 (Application '182), this rejection is moot. Applicant respectfully traverses and requests reconsideration. 

[IIb] In view of the foregoing amendments and remarks, Applicant respectfully requests consideration of this application and the timely allowance of the pending claims.

Applicant’s arguments 35[I][a-b] and 35[II][a-b] above with respect to priority and obviousness of  amended independent claim 1 and claim 11 and claims that depend directly/indirectly respectively upon claim 1 and 11 in the context of status of Shapiro as prior art have been fully considered but were not found persuasive with respect to status of Shapiro as prior art for the following reasons. 
Currently, claim 1 and claim 11 are amended as follows with limitation in bold text lacking any support in applications that Applicant is claiming priority to:
1.    (Currently Amended) A method for treating an eye disease in a subject by pushing an agent to a treatment site, the method comprising:
(a)    providing, by a delivery device, a magnetic field;
(b)    placing, by the delivery device, the agent locally on an eye of the subject;
(c)    positioning, the delivery device proximal to the eye of the subject; and
(d)    pushing, by the delivery device, the agent, wherein the agent is pushed to the treatment site within the eye, wherein an effective amount of the agent is pushed into the eye by the magnetic field to the treatment site.


11.    (Currently Amended) A method to decrease eye trauma in a subject while treating an eye disease  in an eye of the subject, the method comprising:
 (a)generating, by a delivery device, a magnetic field using a plurality of magnetic elements, wherein the plurality of magnetic elements includes a first magnetic element having a first magnetization and produces a first magnetic field and a second magnetic element having a second magnetization and produces a second magnetic field; the first magnetic field and the second magnetic field overlap to create a combined field and a node that is a local magnetic field strength minimum;
(b)    placing, by the delivery device,  an agent locally in the eye of the subject;
(c)    placing, the delivery device proximal to the subject; and
(d)    pushing, by the delivery device, the agent using a magnetic force, wherein the exterior of the eye is materially intact during the treatment.

First, with respect to Applicant’s arguments 35[I][b] above, Examiner notes that  if one claim element of a claim is not supported by the parent, the claim as a whole gets the date of the disclosure that is sufficient to comply with the requirements of 35 U.S.C. 112(a) . Examiner further notes that claim limitations in independent Claim 1 and 11 above in bold text do not have 
Additionally, Examiner notes that claim 1 limitation (a) and (b) and parts of claim 11 limitation (a) and (b) (which are also rejected under 35 U.S.C. 112(a) and detailed above) fail to comply with the written description requirement. More particularly, each of claim 1 ( see claim 1 (a) and (b) ) and claim 11 ( see claim 11 limitation (a) and (b) ) as currently amended recite a delivery device that provides both a magnetic field as well as places agent locally on or in an eye of the subject as in currently amended claim 1 and 11. The specification of instant application as originally filed (see at least fig. 2, 4, 6A, [0021-0022], [0037], [0039], [0048]) disclose use of two distinct and different delivery device one for magnetic field and the other for agent (see at least [0021] “the magnetic device 10 is capable of directing or applying a force 25 on magnetic, magnetically responsive, or magnetizable therapeutic agents 100 …the magnetic therapeutic agents (e.g. nano-particles coated with or containing a drug/therapy to be delivered to the vitreous humor or retina) would be placed in a gel on the surface of the eye or as a fluid contained within a carrier/holder 20, e.g., of a contact lens. The agent may be placed on the eye, in a liquid (e.g., saline), gel, or via other techniques.”; [0022] “eye cup”; [0039] “such agents can be placed using the direct access to the eye in a liquid, a gel, by an atomizer (in a spray), or by other techniques. For another example, the agents may be placed on the eye using a syringe, contact lens, eye drops, or another material that is impregnated with agents and can be placed on the eye. In one example, the agent or therapeutic agent can be placed mechanically (e.g., by injection) in the eye and the magnetic push force can push the agent in the eye.”). So, it does not appear that the currently amended claims are entitled to effective filing dated of the instant application  (i.e.  June 26, 2013) either.
Priority to prior-filed U.S. Application Ser. No. 12/712,182

Further, the current (14/316,482) application claims contains subject matter which was not described in the specification of the prior-filed application, Application No.12/712,182, in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the 12/712,182 application was filed, had possession of 
Additionally, the current (14/316,482) application claims contains subject matter which was not described in the specification of the prior-filed application, Application No.12/712,182  in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification of the prior-filed application, Application No.12/712,182 does not teach those skilled in the art how to make and use the full scope of the invention claimed in 14/316,482 without ‘undue experimentation’. The specification of the prior-filed application, Application No.12/712,182 does not provide a reasonable amount of direction or guidance for experimentation to derive current (14/316,482) application claims subject matter. The Applicant in prior-filed application, Application No.12/712,182 has not conveyed enough information for one of ordinary skill in the art to make and/or use the claimed invention without undue experimentation. For these reasons, the current (14/316,482) application claims are deemed to contain subject matter which was not described in the specification of the prior-filed application, Application No.12/712,182  in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
In summary, consequently, the disclosure of the prior-filed application, Application No.12/712,182 , is very insufficient and fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for any of the claims of this application.  Accordingly, claims 1, 2, 5-8, 10-12, 14, 16, 17 are not entitled to the 
Priority to prior-filed U.S. application Ser. No. 13/684,521 
The current (14/316,482) application is designated as a continuation-in-part of U.S. application Ser. No. 13/684,521, filed Nov. 24, 2012. The disclosure of the prior-filed application, Application No. 13/684,521, also fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. More specifically, 13/684,521, fails to provide adequate support in the manner required by 35 U.S.C. 112(a) for claims 1, 2, 5-8, 10-12, 14, 16, 17 of this application. Instant application claims 1, 2, 5-8, 10-12, 14, 16, 17 require method steps or device features narrowly tailored for treatment of the patient eye by placing an agent in or on an eye of the patient (See bold text claims limitations in claim 1 and claim 11 above). The disclosure of the prior-filed application, Application No. 13/684,521, very briefly in one instance (para. [0028]) mentions the term eye disease and contemplates potential use in a futuristic way (“will be used”) to treat “diseases, e.g., heart failure, coronary artery disease, cancer, ear and eye disease, skin infections, etc.” without any specifics or details on device feature and method steps necessary to implement the claimed invention ( para. [0028] “It is contemplated that certain embodiments of the device, method, and system will be used to treat or direct therapeutic agents to treat diseases, e.g., heart failure, coronary artery disease, cancer, ear and eye disease, skin infections, etc.” (emphasis added)).
Further, the current (14/316,482) application claims contains subject matter which was not described in the specification of the prior-filed application, Application No. 13/684,521 in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the 13/684,521 application was filed, had possession of 
Additionally, the current (14/316,482) application claims contains subject matter which was not described in the specification of the prior-filed application, Application No. 13/684,521  in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification of the prior-filed application, Application No. 13/684,521 does not teach those skilled in the art how to make and use the full scope of the invention claimed in 14/316,482 without ‘undue experimentation’. The specification of the prior-filed application, Application No. 13/684,521 does not provide a reasonable amount of direction or guidance for experimentation to derive current (14/316,482) application claims subject matter. The Applicant in prior-filed application, Application No. 13/684,521 has not conveyed enough information for one of ordinary skill in the art to make and/or use the claimed invention without undue experimentation. For these reasons, the current (14/316,482) application claims contains subject matter which was not described in the specification of the prior-filed application, Application No. 13/684,521 in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
In summary, the disclosure of the prior-filed application, Application No. 13/684,521, is very insufficient and fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for any of the claims of this application.  Accordingly, claims 1, 2, 5-8, 10-12, 14, 16, 17 are not entitled to the benefit of the prior application 13/684,521. Please also cross-reference section titled “Priority Date” above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and/or the claims.  
US 20140336616 A1 for disclosing  a device for delivering a measured or predetermined dose of an active agent to a dermal or mucosal surface comprising: a deformable chamber comprising at least one dome-shaped member defining a reservoir for an active agent and a porated disc that has magnetophoretic properties similar in terms of magnetically driving drugs into target tissue across a tissue barrier to that disclosed.
US 20090226521 A1 for disclosing a method of transporting a treating agent from a region of a patient's body to another distal region wherein a biological barrier exists between the regions, by delivering a plurality of magnetic nanoparticles to the region of the patient's body and providing a magnetic field proximate the distal region in a manner that facilitates transport of nanoparticles and a treating agent associated therewith through the barrier toward the distal region  similar in terms of the use of method of transporting a treating agent from a region of a 
Applicant’s’ amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREEMONTHS from the mailing date of this action. In the event a first reply is filed withinTWO MONTHS of the mailing date of this final action and the advisory action is notmailed until after the end of the THREE-MONTH shortened statutory period, then theshortened statutory period will expire on the date the advisory action is mailed, and anyextension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date ofthe advisory action. In no event, however, will the statutory period for reply expire laterthan SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151.  The examiner can normally be reached on M-Thu 10-4 EST .Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/SUNITA REDDY/Examiner, Art Unit 3791                                                                                                                                                                                                        March 23, 2022